Citation Nr: 1507404	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  09-32 653	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for a back disability (hypertrophic arthritis, right sacroiliac joint).

2.  Entitlement to service connection for a sinus disability (septoplasty with a history of deviated nasal septum).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs
(VA) Regional Office (RO) in Houston, Texas.  The Board notes that the Veteran also initiated an appeal of his service connection claims for hearing loss and PTSD, which were denied in the November 2008 rating decision.  These claims were granted in a March 2014 rating decision, and are no longer before the Board.

In his August 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  In January 2014, the Veteran testified before a Decision Review Officer (DRO) regarding the claims for an increased rating for his service-connected back disability and service connection for a sinus disability.  In December 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing regarding his increased rating claim.  Transcripts of both hearings are of record.  In late December 2014, shortly after the Travel Board hearing, the Veteran withdrew his request for hearing before the Board regarding the claim for service connection for septoplasty with a history of deviated nasal septum.  Thus, as to the service connection claim, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2014).

At the December 2014 hearing, the issues of entitlement to service connection for neck and bilateral arm disabilities secondary to a service-connected back disability were raised by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ) (it appears).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action (if needed).  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The most probative evidence demonstrates that the Veteran's service-connected back disability is manifested by normal forward flexion, pain on motion, and localized tenderness.

2.  The Veteran's sinus disability was not manifest during service or for many years thereafter, and is unrelated to service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2014).

2.  A sinus disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating Claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

In this case, the Veteran has claimed that his service-connected back disability is more severe than his current evaluation of 10 percent would indicate.

The Veteran's back disability has been evaluated as 10 percent disabling under Diagnostic Code 5010.

Diagnostic Code 5010 rates arthritis due to trauma using Diagnostic Code 5003 for degenerative arthritis.  Diagnostic Code 5003 notes that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Spine disabilities can also be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014). 

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases or Injuries of the Spine, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; when then combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; when muscle spasm, guarding, or localized tenderness does not result in either an abnormal gait or abnormal spinal contour; or when there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014). 

The Board notes that the Veteran has not been diagnosed with intervertebral disc syndrome (IVDS), that he is not shown to have "incapacitating episodes" as defined at DC 5243.  See e.g., VA spine disability benefits questionnaire, dated in April 2012 (indicating that the Veteran does not have IVDS).  Service connection is not currently in effect for intervertebral disc syndrome.  Therefore, the provisions at 38 C.F.R. § 4.71a, DC 5243, and the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes" are not for application.

Turning first to orthopedic manifestations of the Veteran's disability, on September 2008 VA spine examination, the Veteran presented with complaints of stiffness.  He reported aching, soreness, and discomfort.  Pain was rated a 5 out of 10 on the pain scale, but he denied any incapacitation due to his disability and did not experience any functional impairment.

Examination of the thoracolumbar spine revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  The right sacro-iliac (SI) joint was tender to palpation.  Straight leg raising on the left and right was negative and there was no ankylosis.

Range of motion testing of the spine revealed normal flexion, extension, and right and left lateral flexion.  Joint function of the spine was additionally limited by pain following repetitive use, but was not additionally limited by fatigue, weakness, lack of endurance or incoordination.  Gait was normal.

The examiner diagnosed hypertrophic arthritis right SI joint.  There was objective evidence of tenderness of the right SI joint area and reduced range of motion.  The disability had a minimal effect on the Veteran's daily activities.

Private physical therapy records dated from December 2012 to February 2013 reflect range of motion measurements of the lumbar spine which show forward flexion from 60 to 65 degrees, extension from 10 to 15 degrees, right and left lateral flexion from 10 to 15 degrees.  The left leg was weaker than the right.  In March 2013, the physical therapist indicated that the Veteran had progressed well and lumbar range of motion was within functional limits, providing evidence against this claim. 

On February 2014 VA back (thoracolumbar spine) conditions Disability Benefits Questionnaire (DBQ) examination, flare-ups were reported.  Range of motion measurements revealed normal forward flexion, 10 degrees extension, 15 degrees right and left lateral flexion, normal right lateral rotation, and 25 degrees left lateral rotation with pain throughout some ranges of motion.  The combined range of motion was 215 degrees.  The Veteran was able to perform repetitive use testing with 3 repetitions with no additional limitation in range of motion of the thoracolumbar spine.  Functional loss and/or functional impairment of the thoracolumbar spine were manifested by less movement than normal, pain on movement, and interference with sitting, standing and/or weight-bearing.  There was L5/S1 spinal tenderness and left lumbar paraspinal tenderness.  There was no evidence of muscle spasms or guarding.  Strength testing of the right and left hip was normal.  There was no evidence of muscle atrophy.  The examiner diagnosed degenerative arthritis of the spine which impacted his ability to work due to limited standing; ambulating; and limited, pushing, pulling, and carrying.

Applying the relevant rating criteria, the Board notes that a rating in excess of 10 percent for the Veteran's back disability is not warranted.  A 20 percent evaluation is assigned for forward flexion greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 120, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  While physical therapy records reflect forward flexion from 60 to 65 degrees, those measurements appear to be outliers as prior and subsequent range of motion findings show normal forward flexion.  The most probative evidence in this regard shows that the Veteran has not exhibited compensable limitation of motion at any point during the period on appeal.

In sum, the most probative evidence of record does not indicate that the Veteran's back disability is manifested by forward flexion greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine no greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  Moreover, there was no additional limitation in range of motion of the thoracolumbar spine following repetitive use testing.  Accordingly, the 10 percent evaluation is warranted for noncompensable limitation of motion.  With regard to the DeLuca factors, the Board observes that the VA examiners and clinicians and physical therapist have noted the Veteran's complaints such as pain and weakness, and the Board has taken those complaints into consideration in its above discussion (in this regard, it is important for the Veteran to understand that this problem is the basis for the 10% rating).  However, the Board finds that the evidence does not support a finding that the Veteran's functional loss causes additional disability that approximates a 20 percent rating.  

While the Board accepts the contentions of the Veteran that his thoracolumbar spine disability causes him to experience pain, providing the basis for the 10% finding, the Board has taken that into account in its consideration of the range of motion of the Veteran's thoracolumbar spine.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Accordingly, a greater rating is not warranted based on functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.

In sum, the Board finds that the orthopedic manifestations of the Veteran's thoracolumbar spine disability do not warrant a rating in excess of 10 percent at any time.

While the Board understands the Veteran central concern that he has a severe back disability manifested by limited movement, pain, and problems lifting, bending and walking, it is important for Veteran to also understand that without some problems associated with his back there would be no basis for a compensable evaluation (zero), let alone a 10 percent evaluation.  In this regard, it is important to note that his most recent range of motion testing of the back would not meet the requirements of a 10 percent evaluation, let alone higher evaluation.  Without consideration of the problems he has cited and the pain and other issues he has with his back at this time, the current evaluation could not be justified.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for a back disability.

Turning next to neurological manifestations of the Veteran's disability, on VA September 2008 examination, the Veteran complained of numbness and loss of bladder control.  He also complained of weakness and complete loss of sensation of his legs due to the spine condition, but denied loss of bowel control.  Neurological examination indicated motor and sensory function within normal limits.  A reflex examination for the right and left leg was normal.

On February 2014 VA back (thoracolumbar spine) conditions DBQ examination, strength testing of the right and left hip was normal.  Reflex and sensory examinations as well as straight raising tests were normal.  There was radicular pain due to radiculopathy manifested by moderate intermittent pain and paresthesia and/or dyesthesias of the left leg with mild numbness.  There was no evidence of constant pain in the right or left leg or intermittent pain, numbness or paresthesias/and or dyesthesias in the right leg.  There was involvement of the sciatic nerve on the left.  The right leg was not affected, but moderate radiculopathy on the left was noted.  There was no evidence of ankylosis or any other neurologic abnormalities or findings related to the back disability such as bowel or bladder problems/pathologic reflexes.  Left sciatica was noted.

Based on the Veteran's complaints of left leg weakness and the February 2014 VA examiner's finding of moderate radiculopathy of the left leg, the Board finds that a separate evaluation for left lower extremity radiculopathy is warranted.  The extent of this disability is not before the Board at this time.  While the Board acknowledges the Veteran's complaints of numbness and weakness and the left leg, the objective evidence does not support a separate evaluation for neurologic complaints related to the Veteran's right leg.  Moreover, while the Veteran stated in his August 2009 substantive appeal that he took Terazosin for bladder control implying that this condition is related to his service-connected back disability, a November 2007 VA treatment records shows that Terazosin was prescribed for treatment of an enlarged prostate and the February 2014 VA examiner found no evidence of bladder problems related to the back disability.  Bladder or bowel problems associated with his spine have not been diagnosed at any point during the appeal.  Accordingly, the Board does not find that a separate rating for bladder or bowel impairment related to the Veteran's back disability is warranted at this time.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from his back disability.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his complaint of limited function due to back symptoms.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the evidence reflects the Veteran continues to be employed.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected back disability.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has a sinus disability, claimed as a deviated septum, that is related to an in-service injury.

The Veteran's service treatment records are negative for any findings, complaints, or diagnosis of a sinus disability, providing some evidence against this claim. 

Post-service treatment records reflect diagnoses and treatment of a deviated septum.  An August 2007 report reflects that the Veteran reported that he had broken his nose, but could not remember when that occurred.  In October 2007, the Veteran underwent a septoplasty.

On February 2014 VA sinus DBQ examination, the Veteran reported a history of a deviated septum since about 2009.  After an examination, the examiner diagnosed rhinitis and a deviated nasal septum (traumatic).  The examiner opined that it was less likely than not that the claimed deviated nasal septum was incurred in nor caused by the claimed in-service injury, event, or illness based on the rationale that there is no evidence/note of any ENT (ear, nose, and throat) condition in service or post service until 2009.  The Veteran reported repair in 2009.  Based on the lack of evidence of deviated septum or any ENT condition in service, remote deviated septum with residual nasal congestion is not at least as likely as not second to service duty.   There is no competent medical opinion of record to the contrary, providing more evidence against this claim. 

The Board acknowledges that the examiner erred in referring to treatment of the deviated septum since 2009 as the record indicates treatment as early as 2006.  However, despite that gaffe, the examiner provided a well-reasoned rationale showing that the Veteran's deviated nasal septum is unrelated to his service.  As the opinion does properly consider the fact that there was no treatment for an ENT condition during service and the earliest treatment of a deviated septum occurred many years after service, the Board finds that this error does not in any way diminish the probative value of the opinion which weighs against the Veteran's claim.

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his sinus disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of a deviated nasal septum, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran a letter in April 2008 which informed him of all three elements required by 38 C.F.R. § 3.159(b) and of the criteria for entitlement to an increased rating for his service-connected back disability.  As such, the VCAA duty to notify was satisfied.

Additionally, the Veteran testified at a hearing before a Decision Review Officer (DRO) in January 2014 and the undersigned Veterans Law Judge (VLJ) in December 2014.  A hearing officer who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative, the DRO and the VLJ asked relevant questions concerning the etiology of his sinus disability (January 2014 DRO hearing) and current severity of his service-connected back disability (both hearings).  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, relevant VA spine examinations were obtained in September 2008 and February 2014, and VA sinus examination and opinion were obtained in February 2014.  In sum, the Board finds that the examination reports and opinion shows that the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough spine and sinus examination, noting all findings necessary for proper adjudication of the matters, and explained the rationale for the opinion offered.  Hence, the Board finds that the VA examinations and medical opinion obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

A disability rating higher than 10 percent for a back disability is denied.

A separate evaluation for left lower extremity radiculopathy is granted.

Service connection for a sinus disability is denied.

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


